Citation Nr: 0518517	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  02-18 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to Department of Veteran Affairs (VA) 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The appellant's father does not have any recognized active 
military service with the United States (U. S.) Armed Forces.

This appeal arises from a March 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In this decision, 
the RO determined that the appellant did not have any legal 
entitlement to VA benefits.  In April 2004, the Board 
remanded this case.  

The appellant submitted additional evidence without initial 
RO review thereof, but all of the documents are duplicates of 
those already in the claims file and considered.  


FINDINGS OF FACT

1.  In May 1954, the Adjutant General of the United States 
verified that M.V., the veteran's father, had no recognized 
guerilla service nor was he a member of the Philippine 
Commonwealth Army in the service of the Armed Forces of the 
United States; in February 2003, the National Personnel 
Records Center certified the same.  

2.  M.V., the appellant' father is not shown to have had 
active military, naval, or air service, and is not an 
individual or a member of a group considered to have 
performed active military, naval, or air service.

3.  The appellant was born in October 1938 and she is not a 
helpless child.  




CONCLUSION OF LAW

The appellant's father, M.V., does not have status as a 
veteran for purposes of this claim, and therefore the 
appellant does not meet the requirements of basic eligibility 
for VA benefits.  38 U.S.C.A. §§ 101, 107 (West 2002); 38 
C.F.R. §§ 3.1, 3.6, 3.40, 3.41, 3.203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
an April 2004 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that the 
claimant should submit pertinent evidence in the claimant's 
possession per 38 C.F.R. § 3.159(b)(1).  The claimant was 
advised of how and where to send this evidence and how to 
ensure that it was associated with the claim.  

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, the March 2005 
supplemental statement of the case constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App.  April 14, 2005).  The claimant was 
provided VCAA content-complying notice and proper subsequent 
VA process.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional 



burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the claimant in this case. 

Further, the Board notes that because it has not been 
established that the appellant's father is a "veteran" for 
VA purposes, and since there is no additional and pertinent 
information to dispute the most recent service department 
finding, further development would serve no useful purpose.  
See 38 C.F.R. § 3.159(d)(1).  This case hinges on whether the 
appellant's father has recognized service to be considered a 
"veteran," and in this regard the service department has 
verified that he does not have the requisite service.  No 
amount of notice can change the legal status.  The legal 
outcome is clearly dictated by the existing law regardless of 
any further notice the appellant might receive.  Any error 
for noncompliance with the notice provisions of the VCAA is 
harmless.  See VAOPGCPREC 5-04.


Background

The appellant is the daughter of M.V.  Her birth certificate 
shows that she was born in October 1938.  She is not 
currently married.  

The appellant maintains that she should be granted VA 
benefits on the basis that her father was a veteran.

There are various documents of record which purport to show 
that the M.V. is a veteran.  The documents are as follows: a 
May 1978 Guerilla Verification Slip from the General 
Headquarters of the Armed Forces of Philippines; a March 1976 
document of the General Headquarters of the Armed Forces of 
Philippines; a December 1977 document of the General 
Headquarters of the Armed Forces of Philippines; an October 
1997 document of the General Headquarters of the Armed Forces 
of Philippines; a May 1999 document of the General 
Headquarters of the Armed Forces of Philippines; a November 
1974 document of the Republic of the Philippines Department 
of National Defense; a letter of the Municipal Mayor of the 
Republic of the Philippines; a document entitled "Service 
Record;" a certificate of service; a document of the 
Republic of the Philippines Office of the President; the 
death certificate of the appellant's mother; a February 1962 
document of the Republic of the Philippines Municipality of 
San Fernando; a December 1977 Joint Affidavit of Birth; a 
December 1977 document of the Republic of the Philippines 
Department of National Defense Philippines Veterans Affairs 
Office; an August 1955 record of the Republic of the 
Philippines Department of National Defense; a December 2003 
Joint Affidavit of Death; a February 2001 document of the 
Republic of the Philippines Office of the Civil Registrar; a 
December 2003 Joint Affidavit of Marriage; a certification 
from Metropolitan Cathedral Church; a November 2003 document 
of the Republic of the Philippines Office of the Civil 
Registrar; an August 1998 document of the Republic of the 
Philippines Office of the Municipality Civil Registrar; and a 
copy of the appellant's birth certificate.  

In May 1954, the Adjutant General of the United States 
verified that M.V., the appellant's father, had no recognized 
guerilla service nor was he a member of the Philippine 
Commonwealth Army in the service of the Armed Forces of the 
United States.  In February 2003, the National Personnel 
Records Center certified the same.  


Analysis

Eligibility for VA benefits is based on statutory and 
regulatory provisions, which define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  




The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service is included, for compensation, dependency and 
indemnity compensation, and burial allowance, from and after 
the dates and hours, respectively, when they were called into 
service of the Armed Forces of the United States by orders 
issued from time to time by the General Officer, U.S. Army, 
pursuant to the Military Order of the President of the United 
States dated July 26, 1941.  Service as a guerrilla under the 
circumstances outlined in paragraph (d) of this section is 
also included. Persons who served as guerrillas under a 
commissioned officer of the United States Army, Navy or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized by and cooperating with the 
United States Forces are included. Service as a guerrilla by 
a member of the Philippine Scouts or the Armed Forces of the 
United States is considered as service in his regular status. 
The following certifications by the service departments will 
be accepted as establishing guerrilla service: (i) recognized 
guerrilla service; (ii) unrecognized guerrilla service under 
a recognized commissioned officer only if the person was a 
former member of the United States Armed Forces, or the 
Commonwealth Army.  38 C.F.R. § 3.40.

For a Regular Philippine Scout or a member of one of the 
regular components of the Philippine Commonwealth Army while 
serving with the Armed Forces of the United States, the 
period of active service will be from the date certified by 
the Armed Forces as the date of enlistment or date of report 
for active duty, whichever is later, to date of release from 
active duty, discharge, death, or in the case of a member of 
the Philippine Commonwealth Army, June 30, 1946, whichever 
was earlier.  38 C.F.R. § 3.41.  

As a predicate requirement for a grant of VA benefits, a 
claimant must establish that the person upon whose service 
the claim is based is a "veteran," defined as "a 



person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A § 101(2); 38 
C.F.R. § 3.1(d); See Selley v. Brown, 6 Vet. App. 196, 198 
(1994).  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.8, 3.9.  Such 
service, however, must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203.  These 
regulations have their basis in statute, at 38 U.S.C. 
§ 107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 80 (1992), 
wherein the United States Court of Appeals for Veterans 
Claims (Court) upheld the constitutionality of 38 U.S.C. § 
107(a), following the reasoning of the United States Court of 
Appeals for the District of Columbia Circuit in Quiban v. 
Veterans Admin., 928 F.2d 1154 (D.C. Cir. 1991).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) The evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 Vet. 
App. 80, 82 (1998) (observing that if there is reason to 
believe that information provided to service department was 
erroneous, e.g., misspelled name, VA may be required to 
resubmit request for information to service department.).  
Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  

The service department's findings are binding and conclusive 
upon VA.  This agency does not have the authority to alter 
the findings of the service department.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992); see Soria v. Brown, 118 F.3d 747, 
749 (Fed. Cir. 1997).

The appellant maintains that M.V., her father, had qualifying 
military service for purposes of establishing his eligibility 
for VA benefits.

The evidence reflects that the service department has twice 
verified that M.V. had no service in the Army of the United 
States, no recognized guerilla service, and no service as a 
member of the Philippine Commonwealth Army in the service of 
the Armed Forces of the United States.  No evidence from any 
official source has been submitted which contradicts that 
finding.  The Court has held that findings by the United 
States service department verifying a person's service "are 
binding on the VA for purposes of establishing service in the 
U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  

In order to constitute acceptable proof of service, the 
evidence must satisfy the requirements of 38 C.F.R. § 3.203, 
as provided herein.  In essence, it is the service 
department's determination of service that is binding upon 
the Board, and in this case that certification was negative 
twice.  38 C.F.R. § 3.203; see Duro, 2 Vet. App. at 532.  
Under 38 C.F.R. §3.203, a claimant is not eligible for VA 
benefits unless a United States service department documents 
or certifies the service in question, or, as in this case, 
the service department verifies the service of the party 
whose alleged service is the basis of the claim.  See Soria, 
118 F. 3d at 749.  The evidence submitted by the appellant 
does not include any service department document and 
therefore is insufficient to establish qualifying service for 
purposes of VA benefits.  38 C.F.R. § 3.203.

Moreover, the Board notes that the appellant would not be 
eligible for VA benefits even if M.V. had the requisite 
service because she is not a "child" as defined by VA law 
and regulations.  

Under VA regulations, a child of the veteran means an 
unmarried person who is a legitimate child, a child legally 
adopted before the age of 18 years, a stepchild who acquired 
that status before the age of 18 years and who is a member of 
the veteran's household or was a member of the veteran's 
household at the time of the veteran's death or an 
illegitimate child; and (i) is under the age of 18 years; or 
(ii) who, before reaching the age of 18 years, became 
permanently incapable of self-support; or (iii) who, after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction in an approved 
educational institution.  38 C.F.R. § 3.57(a) (emphasis 
added).  

In this case, the appellant was born in October 1938.  She is 
66 years old.  She has not been shown to have been a helpless 
child at age 18 since the evidence does not show that before 
reaching the age of 18 years, became permanently incapable of 
self-support through her own efforts by reason of physical or 
mental defect.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57, 
3.356. 

The Board has carefully reviewed the entire record in this 
case to include the evidence and testimony provided by the 
appellant.  However, as noted, this evidence is insufficient 
to establish eligibility.  This is a case in which the law is 
dispositive; basic eligibility for VA death benefits is 
precluded inasmuch as the 


appellant's spouse had no qualifying service.  Therefore, the 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Basic eligibility for VA benefits is not established.




	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


